United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                               Nos. 01-1526/2434
                                 ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                *
                                        *
Lamont D. Hill,                         * Appeal from the United States
                                        * District Court for the
             Appellant,                 * District of South Dakota.
                                        *
Janet Thompson; Shield Partnership;     *
Ross Hill; Jody Hill; Kenneth           * [UNPUBLISHED]
Falkenhagen; Asmussen Grain, Inc.;      *
Robert Joachim, doing business as       *
Joachim Brothers Partnership; Pioneer *
Hi-Breed International, Inc.; Barber    *
Farm Service; Keltgen Seed Company; *
Aberdeen Association of Orthopedic      *
Surgeons; Sully County, a political     *
subdivision of the State of South       *
Dakota,                                 *
                                        *
             Defendants.                *
                                   ___________

                             Submitted: November 29, 2001
                                Filed: December 14, 2001
                                 ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________
PER CURIAM.

       In these consolidated appeals, Lamont Hill challenges orders of the district
court1 which confirmed a foreclosure sale (No. 01-1526), and denied relief under
Federal Rule of Civil Procedure 60(b), denied his recusal motion, and imposed
sanctions under Federal Rule of Civil Procedure 11 (No. 01-2434).

      We dismiss appeal No. 01-1526 as moot. See United States v. Fitzgerald, 109
F.3d 1339, 1342 (8th Cir. 1997) (once foreclosed property is sold to third-party
purchaser, court generally lacks power to craft remedy for debtor; therefore, debtor
who fails to obtain stay of sale has no remedy on appeal and appeal is moot).

       As to appeal No. 01-2434, we conclude after careful review of the record that
the district court's rulings were within its discretion. See Brooks v. Ferguson-
Florissant Sch. Dist., 113 F.3d 903, 905 (8th Cir. 1997) (Rule 60(b) standard of
review); Isakson v. First Nat'l Bank, Sioux Falls, 985 F.2d 984, 986 (8th Cir. 1993)
(per curiam)(Rule 11 standard of review); United States v. Faul, 748 F.2d 1204, 1211
(8th Cir. 1984)(recusal standard of review), cert. denied, 472 U.S. 1027 (1985).
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                        -2-